1                                                      United States District Judge Marsha J. Pechman

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
8    MILA HINES,                            )
                                            ) CASE NO. 3:18-cv-5363
9
                     Plaintiff,             )
10                                          )
               vs.                          ) ORDER FOR EAJA FEES AND COSTS
11                                          )
     COMMISSIONER OF SOCIAL SECURITY,       )
12                                          )
                     Defendant.             )
13        Defendant.                        )
14

15          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

16   total amount of $3,970.56 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and

17   costs in the amount of $400.00 (for the court filing fee) pursuant to 28 U.S.C. § 1920; 31 U.S.C.
18   § 1304(a), shall be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
19
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and costs
20
     are not subject to any offset allowed under the Department of the Treasury’s Offset Program,
21
     then the check for EAJA fees, and costs shall be made payable to Plaintiff’s attorney, Amy
22
     Gilbrough.
23
            Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be
24

25   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,

     Washington 98101.
1    The clerk is ordered to provide copies of this order to all counsel.
2

3    Dated this 7th day of May, 2019.

4

5

6

7
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
